DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 08 August 2022. As directed by the amendment claims 22-23, 33 and 36-37 have been amended, and claims 1-21, 25, 27, 30-31 and 38-39 have been cancelled. Thus, claims 22-24, 26, 28-29, 32-37 and 40-41 are presently pending in this application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 28-29, 32, 37, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sensory Matters (“Sensory Matters Lycra Bed Sheet” YouTube, uploaded by Sensory Matters, 20 November 2016, https://www.youtube.com/watch?v= ORuz4HVZa9w) in view of Perez (US 2011/0061701 A1) in view of Colburn (US Patent No. 4,488,323).
Referring to claims 22 and 28: Sensory Matters teaches a therapeutic or play device (see video description) including a multidirectional resilient, flexible sheet of material (see video and video description; wherein the material is lycra and allows stretching with the users body, arms, legs in all different directions), the sheet of material forming a restricting or confining volume, relative to a surface, with an entry and an exit at opposed ends of the sheet (see video and video description; wherein the bottom section is not closed off so a user can use the device like a tunnel) with a resistance applied across the entry and the exit perpendicular to a longitudinal axis of the device, the entry and the exit elastically deformable and requiring at least partial deformation of the sheet for entry and exit (see video). Sensory Matters is silent to sheet of material being substantially planar with a pair of attachment mechanisms, wherein the pair of attachment mechanisms extend continuously along an entirety of each of a pair of opposed parallel side edges respectively to allow the sheet of material to be attached relative to a surface at two spaced apart connecting points, and wherein the resistance applied is variable across the sheet of material based on a distance between the two spaced apart connection points. 
Perez teaches a therapeutic or play device (see figures 1-2) including a substantially planar, flexible sheet of material (see figures 1-2, #110/210) with a pair of attachment mechanisms (see figures 1-2, #106/206 and #116/216; paragraphs [0030], [0038], [0042] and [0047]; wherein attachment mechanism, #116/216, includes a hook strip of a hook-and-loop fastener system, and folding element, #106/206, allows for separation of a plurality of panel sections, #110/210, and includes hook-and-loop fasteners), and wherein the pair of attachment mechanisms extend continuously along an entirety of each of a pair of opposed parallel side edges respectively (see figures 1-2) to allow the sheet of material to be attached relative to a surface (see figure 2, #208) at two spaced apart connecting points to form a restricting or confining volume (see figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sensory Matters to include a planar sheet with a pair of attachment mechanisms provided on a pair of parallel side edges like taught by Perez in order to allow the sheet of material to be easily removed and repositioned relative to another surface (see Perez paragraph [0042]). Sensory Matters, as modified by Perez, does not explicitly teach the resistance applied is variable across the sheet of material based on a distance between the two spaced apart connection points.
Colburn teaches a device comprising a planar, flexible sheet of material (see figure 2, #19) with a pair of attachment mechanisms (see figures 2-3, #24) provided on each of a pair of opposed parallel side edges (see figure 3, #21) and extend continuously along an entirety of each of the pair of opposed parallel side edges (see column 4, line 59-68); and a base (see figure 2, #13) to be anchored relative to a surface (see figure 2, #12) and relative to which the sheet of material is attached at two spaced apart connection points (see figure 2, #26), wherein resistance applied across the sheet perpendicular to the longitudinal axis of each of the pair of attachment mechanisms is fully capable of being variable based on a distance between the two spaced apart connection points (see figure 2; wherein it is clear that the resistance across the sheet is variable based on placement of the narrow attachment mechanism, #24, on the wide connection points, #26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sensory Matters, as modified by Perez, with a base with a wider complementary hook and loop portion along the entirety of the side edges of the base like taught by Colburn in order to yield predictable results in securing the sheet of material to around a mattress surface to improve ease of laundering the sheet of material.
Referring to claim 24: Sensory Matters further teaches one or more materials of construction of the sheet of material are chosen to provide a particular sensory effect in the form of touch, sight, sound or combination of these particular senses (see video description; wherein the material is lycra and provides at least a touch sensor effect).
Referring to claim 29: Perez further teaches each of the attachment mechanisms are a hook portion (see paragraph [0042]).
Referring to claim 32: Sensory Matters, as modified by Perez and Colburn, is silent to one or more shaped entryway portions are provided at an entry/exit of the device in order to hold the entry/exit open for access. Perez further teaches one or more stiffeners (see figures 1-2, #11/212), one at either end (i.e., entry/exit) capable of holding the ends open for access (see paragraphs [0031]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the entry and exit of the device of Sensory Matters, as modified by Perez and Colburn, with a stiffener like taught by Perez in order to provide a rigidity to the entry and exit (see Perez paragraphs [0031]-[0036]).
Referring to claim 37: Sensory Matters teaches a method of using a therapeutic or play device (see video), the therapeutic or play device including a multidirectional resilient, flexible sheet of material (see video and video description; wherein the material is lycra and allows stretching with the users body, arms, legs in all different directions), the method comprising: attaching the sheet of material relative to a surface to form a restricting or confining volume with an entry and an exit at opposed ends of the sheet (see video and video description; wherein the bottom section is not closed off so a user can use the device like a tunnel) with a resistance applied across the entry and the exit perpendicular to a longitudinal axis of the device, the entry and exit are elastically deformable requiring at least partial deformation of the sheet for entry and exit (see video). Sensory Matters is silent to sheet of material being substantially planar with a pair of attachment mechanisms, wherein the pair of attachment mechanisms extend continuously along an entirety of each of a pair of opposed parallel side edges respectively to allow the sheet of material to be attached relative to a surface at two spaced apart connecting points, and wherein the resistance applied is variable across the sheet of material based on a distance between the two spaced apart connection points. 
Perez teaches a therapeutic or play device (see figures 1-2) including a substantially planar, flexible sheet of material (see figures 1-2, #110/210) with a pair of attachment mechanisms (see figures 1-2, #106/206 and #116/216; paragraphs [0030], [0038], [0042] and [0047]; wherein attachment mechanism, #116/216, includes a hook strip of a hook-and-loop fastener system, and folding element, #106/206, allows for separation of a plurality of panel sections, #110/210, and includes hook-and-loop fasteners), and wherein the pair of attachment mechanisms extend continuously along an entirety of each of the pair of opposed parallel side edges respectively (see figures 1-2) to allow the sheet of material to be attached relative to a surface (see figure 2, #208) at two spaced apart connecting points to form a restricting or confining volume (see figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sensory Matters to include a planar sheet with a pair of attachment mechanisms provided on a pair of parallel side edges like taught by Perez in order to allow the sheet of material to be easily removed and repositioned relative to another surface (see Perez paragraph [0042]). Sensory Matters, as modified by Perez, does not explicitly teach the resistance applied is variable across the sheet of material based on a distance between the two spaced apart connection points.
Colburn teaches a device comprising a planar, flexible sheet of material (see figure 2, #19) with a pair of attachment mechanisms (see figures 2-3, #24) provided on each of a pair of opposed parallel side edges (see figure 3, #21) and extend continuously along an entirety of each of the pair of opposed parallel side edges (see column 4, line 59-68); and a base (see figure 2, #13) to be anchored relative to a surface (see figure 2, #12) and relative to which the sheet of material is attached at two spaced apart connection points (see figure 2, #26), wherein resistance applied across the sheet perpendicular to the longitudinal axis of each of the pair of attachment mechanisms is fully capable of being variable based on a distance between the two spaced apart connection points (see figure 2; wherein it is clear that the resistance across the sheet is variable based on placement of the narrow attachment mechanism, #24, on the wide connection points, #26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sensory Matters, as modified by Perez, with a base with a wider complementary hook and loop portion along the entirety of the side edges of the base like taught by Colburn in order to yield predictable results in securing the sheet of material to a base around a mattress surface to improve ease of laundering the sheet of material.
Referring to claim 40: Perez further teaches the pair of attachment mechanisms being provide along opposed parallel side edges (see Perez figures 1-2), wherein the pair of attachment mechanisms are in the form of hook portions (see paragraph [0042]) fully capable of allowing the device to assume other configurations including a tube, open on both ends.
Referring to claim 41: Sensory Matters, as modified by Perez and Colburn, is silent to more than one therapeutic or play device is attached relative to one another. However, Perez further teaches a plurality of sheets being connectable together (see figures 1-2; paragraphs [0030], [0038], [0042] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sensory Matters, as modified by Perez and Colburn, with more than one device mated together like taught by Perez in order to provide increased space for a double user.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sensory Matters in view of Perez in view of Colburn, as applied to claim 22 above, in view of Mehrotra (US 2007/0028383 A1).
Referring to claim 23: Sensory Matters, as modified by Perez and Colburn, is silent to at least a portion of an underside of the sheet of material is provided in a different configuration to at least a portion of an upper side of the sheet of material in order to provide different sensory feedback on the underside and the upper side of the sheet material. Mehrotra teaches a planar sheet of material (see figure 1A, #98) comprising an upper side (see figure 1A, #106) and an underside (see figure 1A, #108), wherein at least a portion of the underside of the sheet of material is provided in a different configuration (see figure 1A, #D2) to a configuration (see figure 1A, #D1) of at least a portion of the upper side of the sheet material capable of providing different visual sensory feedback on the underside and the upper side of the sheet of material (see paragraphs [0020], [0029] and [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sheet of material of Sensory Matters, as modified by Perez and Colburn, with different design motifs on each side of the sheet like taught by Mehrotra in order to provide more variety to the user (see Mehrotra paragraphs [0020], [0029] and [0031]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sensory Matters in view of Perez in view of Colburn, as applied to claim 22 above, in view of Poulos (US 2007/0113352 A1).
Referring to claim 26: Sensory Matters further teaches the sheet of material being Lycra (see video description) but is silent to the Lycra being form specifically of a 20:80 blend of spandex and nylon. Poulos teaches a substantially planar, resilient, flexible sheet of material (see figure 1, #88) comprising a breathable multidirectional stretch material made of 80% nylon and 20% spandex, such as lycra (see paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the sheet of material of Sensory Matters, as modified by Perez and Colburn, of a multidirectional stretch material made of 80% nylon and 20% spandex like taught by Poulos in order to ensure the sheet of material is breathable and allows the user to move during the night while also maintaining a tight cover over the user.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sensory Matters in view of Perez in view of Colburn, as applied to claim 22 above, in view of Li (US 2004/0049850 A1).
Referring to claim 33: Sensory Matters, as modified by Perez and Colburn, is silent to one or more holes in the sheet of material. Li teaches a substantially planar, resilient, flexible sheet of material (see figures 1-3, #10) comprising a plurality of apertures (see figures 1-3, #70; paragraphs [0019]-[0021]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the sheet of material of Sensory Matters, as modified by Vincent and Colburn, with a plurality of apertures like taught by Li in order to provide sufficient ventilation to the user located under the material (see Li paragraphs [0019]-[0021]).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sensory Matters in view of Perez in view of Colburn, as applied to claim 22 above, in view of Weiss (“Snugpak sleeping bag features built-in LED light” accessed online at https://newatlas.com/snugpak-sleeping-bag-built-in-led-light/22394/, dated 04 May 2012).
Referring to claims 34 and 35: Sensory Matters, as modified by Perez and Colburn, is silent to one or more pockets onto the sheet of material in order to allow a user to locate items of educational or intrinsic value, wherein the one or more pockets includes one or more lights or luminescent portions. Weiss teaches a sleeping bag including a pocket for locating an item in the form of a light (see figure 1; page 2 “With the LED tucked neatly into its own pocket”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sensory Matters, as modified by Perez and Colburn, with a pocket comprising an LED like taught by Weiss in order to provide the user with a readily available light source for use during the night (see Weiss pages 2 and 3). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sensory Matters in view of Perez in view of Colburn, as applied to claim 22 above, in view of Flug (US Patent No. 5,049,145).
Referring to claim 36: Sensory Matters, as modified by Perez and Colburn, is silent to a cover used over each of the pair of attachment mechanisms to releasably cover each of the pair of attachment mechanisms. Flug teaches a sheet of material (see figure 1-3, #100) with a pair of attachment mechanisms (see figure 1, #142/152) in the form of hook portions (see column 6, lines 32-36) attachable at two spaced apart connection points (see figure 1, #144/154), the attachment mechanisms including a cover (see figures 1-3, #160/170; column 7, lines 45-60) used over the attachment mechanisms to releasably cover the attachment mechanisms (see figures 1-3; column 3, lines 45-56; column 7, lines 45-60). It would have been obvious to one of ordinary skill in the art to provide the device of Sensory Matters, as modified by Perez and Colburn, with attachment mechanism covers like taught by Flug in order to prevent lint build up in the hook portion of the attachment mechanism and reduce damage to the sheet of material due to snagging during laundering (see Flug column 3, lines 45-56; column 7, lines 45-60).

Response to Arguments
Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive. In response to applicant’s arguments, see pages 6-8 that someone having ordinary skill in the art would not combine the “flexible sheet of material” that wraps around a mattress like taught by Sensory Matters (referred to by applicant as “Bed Sheet”) with a bed cover with and “attachable tent” of Perez because such a combination teaches away from Sensory Matters, thereby, rendering Sensory Matters unsatisfactory for its intended purpose, the examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Sensory Matters and Perez are not the only references relied upon to show obviousness of the claimed invention. It would have been obvious to one of ordinary skill in the art in view of Sensory Matters, Perez and Colburn, as outlined in the current rejection to modify the elastic, open-ended sleeve of Sensory Matters to a elastic planar sheet with longitudinal attachment means like taught by Perez for variably attaching to the sides of a mattress like taught by Colburn since such a modification would allow the user to more easily remove the device for laundering and reposition with respect to the mattress or other surface. 
Furthermore, the combination of Sensory Matters, Perez and Colburn does not teach away or render the device of Sensory Matters unsatisfactory for its intended purpose since the material taught by Sensory Matters would still be allowed to provide a compressive force with respect to the mattress surface while the user is positioned between the device and the mattress. By providing the device of Sensory Matters with attachment means like taught by the combination of Sensory Matters, Perez and Colburn the device would still operate to conform tightly to the surface of the mattress and maintain a connection to the mattress during use. The modification would merely provide an additional benefit of easing the application and removal of the device with respect to the mattress for laundering while also providing the user with the ability to adjust the amount of compressive force exerted on the user by allowing the user to reposition the attachment members with respect the mattress. 
In response to applicant’s argument that the proposed modification would require that in order for the sleeved bed sheet of Sensory Matters modified by the teaches of Perez to perform its intended use the attachment mechanisms “must then be attached, in some fashion or by some mechanism, to the center of the underside of the mattress”, the examiner respectfully disagrees. As outlined in the current combination, Colburn is relied upon to teach that it would be obvious to provide attachment to a longitudinal edge of the mattress to allow ease of laundering of the sheet of material. 
In response to applicant’s argument that the prior art is silent to “a resistance applied across the entry and the exit perpendicular to a longitudinal axis of each of the pair of attachment mechanisms, the entry and the exit are elastically deformable requiring at least partial deformation of the flexible sheet of material for entry and exit and wherein the resistance applied is variable across the sheet of material based on a distance between the two spaced apart connection points, the examiner respectfully disagrees. When viewing Sensory Matters, Perez and Colburn in combination it is clear that when the elastically deformable material of Sensory Matters, that forms the flexible sheet of material, is positioned across a mattress attached to the mattress with attachment members like taught by Perez and Colburn the sheet of material would provide a resistance applied across the entry and the exit perpendicular to a longitudinal axis of each of the pair of attachment mechanisms; and that the attachment mechanisms on the sheet of material would allow for variable resistance applied across the sheet of material based on how far down the side of the mattress (i.e., based on a distance between the two spaced apart connection points) the attachment mechanisms of the sheet of material are attached. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791